From: Alexis McLean

Sent: Wednesday, May 1, 2019 5:02 PM

To: sakia.fletcher; kia Fletcher

Subject: Temporary Suspension_S. Fletcher
Attachments: S, Fletcher_Temporary Suspension.pdf
May 1, 2019

Sakia Fletcher
PO Box 660926
Bronx, NY 10466

Dear Ms. Fletcher:

This letter serves to notify you that Medgar Evers College is placing you on a temporary suspension pursuant to
Article 15.4(j} of the Bylaws of the Board of Trustees of the City University of New York. Accordingly, your
presence on the campus of Medgar Evers College will subject you to prosecution for trespassing. Student Affairs
will be contacting you shortly regarding pending disciplinary allegations.

If there is any business you need to conduct on campus, you must obtain permission in writing from the Office
of Student Affairs no less than seventy-two hours prior to the desired date. During your visit, a member of the
public safety staff will escort you while you are on campus.

Sincerely,

Dr. Alexis J. McLean

Interim Dean of Student Affairs

Medgar Evers College of the City University of New York
1637 Bedford Avenue, Rm. 306

Brooklyn, NY 11225

P; 718.270.6046

E: AMcLean@mec.cuny.edu
MEDGAR EVERS
COLLEGE

The City University of New York

 

Office of Student Affairs 1637 Bedford Avenue

Room $-306
Brooklyn, NY 11225
T: (718) 270-6046
www. mec.cuny.edu

May 1, 2019

Sakia Fletcher
PO Box 660926
Bronx, NY 10466

Dear Ms. Fletcher:

This letter serves to notify you that Medgar Evers College is placing you on a temporary suspension pursuant to
Article 15.4(j) of the Bylaws of the Board of Trustees of the City University of New York. Accordingly, your
presence on the campus of Medgar Evers College will subject you to prosecution for trespassing. Student Affairs
will be contacting you shortly regarding pending disciplinary allegations.

 

If there is any business you need to conduct on campus, you must obtain permission in writing from the Office of

Student Affairs no less than seventy-two hours prior to the desired date. During your visit, a member of the public
safety staff will escort you while you are on campus.

Sincerely,

The Office of Student Affairs

Leading your learning outside the classroom,
through a holistic approach with individualized efforts.
